DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-10 and 15-16 are pending.
Claims 1, 15 and 16 are amended.
Claims 11-14 are canceled.
Response to Arguments
Applicant’s arguments, see page 6, filed 01/26/2021, with respect to the specification objections have been fully considered and are persuasive. The specification objection of the title has been withdrawn per applicant’s amendment.
Applicant’s arguments, see page 6, filed 01/26/2021, with respect to the 112(d) have been fully considered and are persuasive. The 112(d) rejection of claims 15 and 16 has been withdrawn per applicant’s amendment.
Applicant’s arguments, see page 6-8, filed 01/26/2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive. The 102 and 103 rejection has been withdrawn per applicant’s arguments and amendments to the claims.

Allowable Subject Matter
Claims 1-10 and 15-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Ishii et al US 20130335157 (hereinafter “Ishii”) discloses a resonating element includes a resonator element that includes a vibrating portion and an excitation electrode provided on both main surfaces of the vibrating portion, an intermediate substrate in which the resonator element is mounted so as to be spaced from the excitation electrode, and a spiral electrode pattern that is provided on at least one main surface of the intermediate substrate, in which the electrode pattern is electrically connected to the excitation electrode. (Fig 1A-23, Paragraph 0065-0160)
However, Ishii fails to disclose the second relay substrate includes a terminal that is electrically coupled to the vibrator element and is positioned in a region overlapping with the first relay substrate and not overlapping the vibrator element in a plan view, and the vibrator element is provided between the first relay substrate and the base that is connected to the terminal.
Nakagawa et al US 20130255379 (hereinafter “Nakagawa”) discloses an vibrating gyro device includes a base, drive vibrating arms extending from one end of the base, and detection vibrating arms extending from the other end of the base that faces away from the one end, and an adjustment film is provided on each of the drive vibrating arms in an area close to the base. (Fig 1-8, Paragraph 0034-0147)
However, Nakagawa fails to disclose the second relay substrate includes a terminal that is electrically coupled to the vibrator element and is positioned in a region overlapping with the first relay substrate and not overlapping the vibrator element in a plan view, and the vibrator element is provided between the first relay substrate and the base that is connected to the terminal.

Prior arts such as Ishii and Nakagawa made available do not teach, or fairly suggest, the second relay substrate includes a terminal that is electrically coupled to the vibrator element and is positioned in a region overlapping with the first relay substrate and not overlapping the vibrator element in a plan view, and the vibrator element is provided between the first relay substrate and the base that is connected to the terminal.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-10 and 15-16 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855